DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 8 January 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 9 October 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statements filed 10 November 2020 and 8 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, said information disclosure statements have been considered by the examiner. However, the information disclosure statement filed 21 October 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it was filed after the mailing of a non-final Official action and does not provide the proper statements under 37 CFR § 1.98(e) or pay the required fee.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Election/Restrictions
Claims 23, 26-28, 33, 34, 36, 37, 39-41, 43-46, 54, 56 and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 September 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-14, 16 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Liu”; U.S. Patent Number 9,737,604) and Ramakrishna et al. (“Ramakrishna”; Genome Research 2014, 24:1020–1027), in view of Sun et al. (“Sun”; Mol. BioSyst., 2012, 8, 1255–1263), and Perez et al. (“Perez”; Nat Biotechnol, 2008, 26(7)808-816). This is a new rejection necessitated by amendment to the claims. Any aspect of applicant’s traversal considered relevant to the rejection as newly set forth are provided following the statement of rejection.

a.    a guide RNA (gRNA) comprising a first nucleotide sequence that hybridizes to a target DNA in the genome of a cell, wherein the target DNA comprises a mutation, and a second nucleotide sequence that interacts with a site-directed nuclease;
b.    a recombinant site-directed nuclease operably linked to a superpositively charged protein, wherein the site-directed nuclease comprises an RNA-binding portion that interacts with the second nucleotide sequence of the guide RNA and wherein the site-directed nuclease specifically binds and cleaves the target DNA to create a double stranded break; and
c.    a single-stranded donor oligonucleotide (ssODN) that hybridizes to a genomic sequence flanking the double stranded break in the target DNA and integrates into the target DNA to correct a mutation in the target DNA.
Liu teaches Cas9 fused to supercharged proteins (see column 2 starting at line 10 for example) for delivery into cells with nucleic acids to be incorporated into the genome by homology directed repair (col. 18, line 61 or col. 77, line 52 for example). While Liu is silent as to the strandedness of the supplied donor nucleic acid, single stranded DNAs were known in the art to be supplied with Cas9 for homology directed repair (official notice), and their use in the present invention would have been obvious as a matter of simple substitution of one known element (e.g. double stranded donor DNA) for another (e.g. single stranded donor DNA) to obtain predictable results. Ramakrishna is cited for teaching a Cas9 protein modified by conjugation to a positively-charged cell penetrating peptide, and that such compositions provide for efficient gene disruption with reduced off target mutations relative to plasmid transfection across a variety of human cells, including embryonic stem cells, dermal fibroblasts, HEK293T cells, HeLa cells, and embryonic carcinoma cells. Ramakrishna thus teaches that superpositively 
Claim 2 recites the complex of claim 1, wherein the superpositively charged protein is operably linked to the amino-terminus or the carboxy-terminus of the nuclease. Liu teaches fusing the supercharged protein to either terminus (see col. 49 for example). Ramakrishna teaches superpositively charged protein/Cas9 conjugates that are operably linked to the amino-terminus or the carboxy-terminus of the nuclease in figure 1.
Claim 3 recites the complex of claim 1, wherein the complex further comprises a trans-activating transcriptional activator (TAT) peptide that is operably linked to the amino-terminus of the site-directed nuclease. Liu teaches fusion of transcriptional activator domains to Cas9 (see col. 49, line 67 bridging to col. 50, for example), and teaches the use of TAT to affect gene expression or genomic modifications specifically at column 1, line 30 and lines 54-58 for example).
Claim 4 recites the complex of claim 1, wherein the complex further comprises a trans-activating transcriptional activator (TAT) peptide that is operably linked to the carboxy-terminus of the site-directed nuclease. As above, Liu teaches fusing transcriptional activators to either the carboxy or amino terminus, for example at column 49.
Claim 5 recites the complex of claim 1, wherein the complex further comprises a negatively charged peptide of about 10 to about 25 amino acids in length that is operably linked to the carboxy-terminus of the site-directed nuclease. The use of “further comprising” here is construed as either limiting the supercharged protein of claim 1, or alternatively, providing an additional such protein. Liu teaches fusion of the subject polypeptides by addition of negatively supercharged proteins such as 3xFLAG peptide tag, which is a negatively charged 23 amino 
Claim 11 recites the complex of claim 1, wherein the ssODN that hybridizes to the genomic sequence flanking the double stranded break in the target DNA is a template for homology directed repair of a mutation in the target DNA. Liu renders obvious the use of ssODN for homology repair as discussed under the rejection of claim 1 above. Ramakrishna teaches that nuclease-induced double-stranded breaks generated in a target sequence can elicit small insertions which can repair functional target protein expression. See page 1021, rt col., 1st full paragraph. 
Claim 12 recites the complex of claim 11, wherein the ssODN hybridizes to the genomic sequence encoding hemoglobin. Neither Liu nor Ramakrishna teach ssODN hybridizing to the sequence encoding hemoglobin. However, Sun teaches TALENs that nick the hemoglobin gene, which efficiently cleaved a target sequence within the human b-globin (HBB) gene associated with sickle cell disease and increased the efficiency of targeted gene repair by >1000-fold in human cells. See abstract. It would have been obvious to substitute the complex of Liu or Ramakrishna for the TALENs of Sun, since Liu teaches the use of both TALENs and Cas9 for such nick-homology repair, and the use of the complex of Liu and Ramakrishna in place of the TALENs of Sun would have been obvious as a matter of simple substitution of one known element for another to achieve predictable results.
Claim 13 recites the complex of claim 1, wherein the nuclease is Cas9. Liu and Ramakrishna teach the use of Cas9 as discussed above under claim 1.
prima facie obvious to optimize within prior art ranges. See M.P.E.P. § 2144.05(II): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
Claim 16 recites a cell comprising the complex of claim 1. Liu and Ramakrishna teach the use of cells throughout.
Claim 64 recites a complex for correcting a mutation associated with a T-cell disorder in the genome of a cell comprising: 
a.    a guide RNA (gRNA) comprising a first nucleotide sequence that hybridizes to a target DNA in the genome of a cell, wherein the target DNA comprises the mutation associated with the T-cell disorder, and a second nucleotide sequence that interacts with a site-directed nuclease;
b.    a recombinant site-directed nuclease operably linked to a superpositively  charged protein, wherein the site-directed nuclease comprises an RNA-binding portion that interacts with the second nucleotide sequence of the gRNA and wherein the site-directed nuclease specifically binds and cleaves the target DNA that comprises the mutation associated with the T-cell disorder to create a double stranded break in the target DNA; and

Neither Liu nor teach compositions targeting T cells. However, Perez teaches designing zinc-finger nucleases (ZFNs) targeted against a T cell target (CCR5) to cleave said target followed by a repair nucleic acid that successfully demonstrated such repair. It would have been obvious to substitute the complex of Liu or Ramakrishna for the ZFNs of Sun, since Liu teaches the use of both ZFNs and Cas9 for such nick-homology repair and while Ramakrishna teaches the latter, and the use of the complex of Liu or Ramakrishna in place of the ZFNs of Sun would have been obvious as a matter of simple substitution of one known element for another to achieve predictable results. Accordingly and in the lack evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Response to traversal
Applicant traverses the rejection as previously set forth by arguing that Liu would not motivate one of ordinary skill in the art to use a superpositively charged protein conjugated to Cas9. Applicant points to column 106 and Fig 30A of Liu as teaching that such conjugates did not lead to efficient gene disruption.
In response, this has been fully considered but is not persuasive. In view of the new citation to Ramakrishna, who teaches the use of such conjugates as successfully achieving efficient gene disruption in a variety of cells. While it may be granted that Liu briefly discloses .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633